Citation Nr: 1043427	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  04-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.

2.  Entitlement to service connection for laryngeal cancer, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
found that new and material evidence had not been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure, and denied a claim for service connection for laryngeal 
cancer, to include as secondary to asbestos exposure.  In October 
2005, the Board reopened the claim for COPD and remanded both 
claims for additional development.

In July 2007, the Board denied the claims, and following the 
timely appeal of this decision to the United States Court of 
Appeals for Veterans Claims (Court), a January 2010 Memorandum 
Decision vacated the Board's decision and remanded the case for 
further adjudication consistent with the Court's findings.  

Thereafter, in October 2010, the Veteran's attorney submitted 
additional evidence and argument without waiver of the RO's 
initial consideration of this evidence under 38 C.F.R. 
§ 20.1304(c) (2010).  However, since the Board has determined 
that the Veteran's claims should be granted, the Board finds that 
further action with respect to the failure of the Veteran to 
waive the RO's initial consideration of the evidence/argument is 
not necessary.  


FINDINGS OF FACT

1.  The evidence in favor and against the claim for service 
connection for COPD is evenly divided.

2.  The evidence in favor and against the claim for service 
connection for laryngeal cancer is evenly divided.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, COPD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, laryngeal 
cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant service connection 
for COPD and laryngeal cancer, the Board finds that any failure 
on the part of VA to notify and/or develop the claims pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will therefore 
proceed to a review of the claims on the merits.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran argues that he has laryngeal cancer and COPD as a 
result of his service.  In particular, he argues that he has the 
claimed conditions secondary to in-service exposure to asbestos 
and toxic fumes from welding.  More specifically, he has asserted 
that he participated in asbestos abatement as a "fire watch" 
while aboard the U.S.S. Brooke, and that, "I was surrounded in a 
cloud of dust containing asbestos from the pipe insulation, 
extremely noxious welding gases (of which is a whole other 
addictive to my condition), smoldering asbestos sleeve jackets, 
and other local material."  See Veteran's statements, received in 
2003.

The Veteran's service treatment records show that in July 1973, 
he was treated for symptoms that included a productive cough, 
syncopal episodes, and dizziness.  The impressions at that time 
included anxiety syndrome and bronchitis.  Later that same month, 
he was hospitalized for a chronic productive cough.  The 
discharge diagnosis was pneumonitis, left lower lobe.  The 
Veteran's separation examination report, dated in July 1974, 
shows that his lungs and chest were clinically evaluated as 
normal, and that a chest X-ray was within normal limits.

The Veteran's service records, to include his discharge (DD Form 
214) show that his related civilian occupation was "water trans. 
Occups." and that he served aboard the U.S.S. Brooke between 
November 1973 and February 1974.  His rate was SA (seaman 
apprentice).

The post-service medical evidence consists of VA progress notes, 
and hospitalization reports, dated between 1980 and 2006.  This 
evidence reflects that in 1980, the Veteran was hospitalized for 
respiratory symptoms that included dyspnea.  It was noted that he 
smoked 11/2 packs of cigarettes per day.  The diagnosis was acute 
asthma attack.  A pulmonary function test contains an impression 
of severe obstructive lung impairment with no response to 
dilator, and notes that clinical correlation was recommended to 
establish the underlying etiology.  In 1982, he received 
additional treatment for respiratory symptoms, with an impression 
of pleuritic pain secondary to viral etiology.  In 1985, he was 
hospitalized for alcohol dependence that had been "increasing in 
severity over the past 15 years."  VA hospitalization reports, 
dated between April and May of 1996, show treatment for alcohol 
dependence, and note a history of treatment for alcohol 
dependence in 1981 and 1991.

In August 2001, the Veteran was hospitalized with an airway 
obstruction, and was noted to have a history of squamous cell 
carcinoma of the right true vocal cord, and status post a full 
course of radiation therapy.  He underwent a tracheotomy and 
direct laryngoscopy.  He subsequently experienced persistent 
hoarseness that could not be cleared surgically, and in February 
2002, he was hospitalized again.  A history of COPD was noted.  
At that time, he underwent multilevel modified radical neck 
dissections, and a total laryngectomy.  Thereafter, the Veteran 
received follow-up care that included a stomal revision in 2002.  
A VA progress note, dated in September 2005, notes a history of 
carcinoma of the larynx in 2001, and the current use of home 
oxygen.  A VA progress note, dated in October 2005, notes that a 
CT (computerized tomography) scan indicated that there was no 
fibrosis consistent with asbestosis, and no fibrocavitary dz 
(disease).

With regard to the Veteran's history of smoking, the medical 
evidence includes the following: a June 1986 VA progress note 
indicates that the Veteran was smoking one pack of cigarettes per 
day; an April 1987 VA progress note indicates that the Veteran 
had been smoking one pack of cigarettes per day for the last ten 
years; an April 1996 VA hospital report notes that the Veteran 
smoked three packs of cigarettes per day; a July 2002 VA progress 
note indicates a 90 pack per year history of smoking; an October 
2005 VA progress note indicates that the Veteran had been smoking 
one to two packs of cigarettes per day for the last 30 years.

With regard to exposure to asbestos, a response from the National 
Personnel Records Center (NPRC), received in January 2002, 
states:

We have no way of determining to what 
extent the veteran was exposed to asbestos 
during his Naval service.  We know General 
Specifications for Ships during this 
period, required heated surfaces to be 
covered with an insulating material, and it 
is highly probable that asbestos products 
were used to achieve this end.  Items that 
required insulation included piping, 
flanges, valves, fittings, machinery, 
boilers, evaporators, and heaters.  The 
veteran's occupation was as a Seaman (SN).  
The probability of exposure to asbestos is 
minimal.  However, a positive statement 
that the veteran was or was not exposed 
cannot be made.

A VA "nose, sinus, larynx and pharynx" (NSLP) examination report, 
dated in January 2004, reflects that the physician indicated that 
he had reviewed the Veteran's C-file.  The physician noted the 
Veteran's report of a six-month exposure to asbestos and welding 
gases during participation in an asbestos removal program.  The 
Veteran's long smoking history, and long history of alcoholism, 
were noted.  The diagnosis was history of squamous cell carcinoma 
of the larynx.  The physician concluded that the most likely 
etiology of the Veteran's squamous cell carcinoma of the larynx 
was due to smoking, and that it was less likely than not that his 
squamous cell carcinoma of the larynx was due to asbestos 
exposure during service.

A VA respiratory examination report, also dated in January 2004, 
indicates that it was completed by a different physician that the 
one who completed the January 2004 NSLP examination report.  The 
physician indicated that he had reviewed the Veteran's C-file.  
The physician stated the following: laryngeal cancer was commonly 
seen in respiratory practices and centers where respiratory 
malignancies are treated; the standard assessment is that some 
combination of alcohol intake and cigarette smoking, plus various 
constitutional factors, represent the cause of laryngeal cancer; 
asbestos exposure can cause malignancy in and around the lungs, 
almost always as some form of mesothelioma; the Veteran does not 
show any signs of mesothelioma; the Veteran had a history of 
gastroesophageal reflux disease, and he had pneumonia during 
service which seems to fit with aspiration pneuomonitis.  The 
impression notes status post squamous cell carcinoma of the 
larynx, with recurrence, and chronic obstructive bronchopulmonary 
disease "most likely secondary to gastroesophageal reflux disease 
with aspiration and inhalation of tobacco fumes."  The physician 
concluded that the Veteran's laryngeal cancer was not likely due 
to asbestos exposure, and that his COPD was not likely secondary 
to asbestos exposure.

A statement from a VA physician, N. N., M.D., dated in September 
2004, shows that Dr. N. states the following: the Veteran was 
exposed to asbestos and other toxic chemicals during service; 
while there is controversy in medical literature about the risk 
of developing laryngeal cancer and asbestos exposure, recent 
meta-analysis suggests that such an association is possible; the 
Veteran developed cancer at a young age, which was quite unusual; 
during service he was confined in a close space during which time 
he was exposed to toxic chemicals.  Dr. N. further stated, "This 
more likely contributed to the stress he endured and might 
account for his excessive smoking during that time.  Therefore, 
it is my professional opinion that his condition was more likely 
that not contacted while on active duty in the United States 
Navy.  Finally, Dr. N. indicated that adults that were exposed to 
asbestos develop airway and lung damage as a result, and that the 
Veteran's severe respiratory dysfunction was more likely than not 
contacted while he served on active duty.

In a statement, dated in November 2004, Dr. N. states that the 
Veteran was exposed to asbestos and welding fumes during service, 
specifically, that he worked in a confined environment for 10 
hours a day with no protection over a six month period.  He 
states that welding fumes contain a variety of toxic metals and 
gases that damage the lungs, and can lead to pulmonary fibrosis, 
as evidenced by (otherwise unidentified) animal studies 
correlated with clinical findings in welders, and that the 
Veteran's "pulmonary function test is in agreement with these 
findings."

In October 2010, the Veteran's attorney provided excerpts from 
the Command History for the U.S.S. Brooke and transfer records, 
which document the Veteran's assignment to the U.S.S. Brooke when 
the ship was undergoing an overhaul over the period of January to 
November 1974.

The Board has considered the evidence relevant to these claims, 
and initially notes that VA treatment and examination records 
sufficiently confirm the existence of current disability with 
respect to both of the Veteran's claims.  The Board has further 
determined that based on the additional evidence submitted by the 
Veteran's attorney in October 2010 and evidence previously of 
record, the Board will concede the Veteran's exposure to asbestos 
during active service aboard the U.S.S. Brooke.  

The record also reflects that while the January 2004 VA NSLP 
examiner determined that it was less likely as not that the 
Veteran's squamous cell carcinoma of the larynx was due to 
asbestos exposure during service, he did not provide a rationale 
for this opinion (the Board finds that an opinion linking the 
Veteran's cancer to smoking does not necessarily eliminate 
asbestos exposure as a contributing cause), and the examiner did 
not offer an opinion with respect to the likelihood that the 
Veteran's COPD was related to asbestos exposure during service.  
Consequently, the Board finds that this opinion is entitled to 
little or no evidentiary weight.  

The Board further finds, however, that the record otherwise still 
contains two VA opinions based on adequately stated rationales, 
one in favor and one against the claims.  In this regard, the 
January 2004 VA respiratory examiner reviewed the Veteran's 
claims file and essentially concluded that based on the type of 
cancer and respiratory disorder experienced by the Veteran, it 
was not at least as likely as not that the Veteran's claimed 
disorders were related to asbestos exposure in service.  As for 
the opinions of Dr. N., Dr. N., a VA physician who had apparently 
been treating the Veteran for several years at the time he 
rendered his opinions, has determined that relevant literature 
and the Veteran's claimed exposure within a small area together 
supported the conclusion that it was likely that such exposure 
led to the development of the Veteran's COPD and laryngeal 
cancer.  

Accordingly, because the evidence reflects exposure to asbestos 
during active service, and there is satisfactory evidence of 
current disability with respect to each claim, with one opinion 
with a clearly expressed rationale in favor of service connection 
and one concluding that such a link is unlikely, the Board will 
give the Veteran the benefit of the doubt, and find that the 
Veteran's COPD and laryngeal cancer are of service origin.  
Accordingly, the Board finds that the evidence supports 
entitlement to service connection for COPD and laryngeal cancer.


ORDER

The claim for service connection for COPD is granted.

The claim for service connection for laryngeal cancer is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


